

Exhibit 10.16



AMENDED AND RESTATED LOAN AGREEMENT


THIS AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is made and entered
into as of December 28, 2012, by and between: PIPER JAFFRAY & CO., a Delaware
corporation (“Borrower”); and U.S. BANK NATIONAL ASSOCIATION, a national banking
association (“Lender”); and has reference to the following facts and
circumstances:


A.    Borrower and Lender executed the Loan Agreement (Broker-Dealer VRDN
Facility) dated as of September 30, 2008, as subsequently amended (the “Original
Agreement”).


B.    Borrower and Lender have agreed that the Original Agreement shall be
amended, restated and replaced to provide for a revolving credit facility from
Lender in the principal amount of up to $250,000,000.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender covenant and agree as follows:


1.    Definitions. As used in this Agreement, the following terms shall have the
following respective meanings (and such meanings shall be equally applicable to
both the singular and plural form of the terms defined, as the context may
require):


Advance shall mean each loan advance made hereunder by Lender to Borrower.


Applicable Margin shall have the meaning described in Exhibit C attached hereto.


Banking Day shall mean any day on which Lender is open for business at its
principal offices in St. Louis, Missouri and Minneapolis, Minnesota.


BONYM shall mean The Bank of New York Mellon, formerly known as The Bank of New
York, a New York banking corporation.


Borrowing Base shall mean the sum of the values of the Pledged Securities
consisting of Eligible Securities on Borrower's books as determined in
accordance with generally accepted accounting principles, multiplied by the
applicable percentage(s) described in Exhibit B attached hereto.


Collateral Pledge Agreement shall have the meaning set forth in Section 9(c).


Collateral Summary shall have the meaning set forth in Section 9(a).


Control Agreement shall mean the Collateral Account Control Agreement dated
December 28, 2012, executed by Lender, as Pledgor, and BONYM, as Securities
Intermediary, as amended.


Credit Documents shall have the meaning set forth in Section 11(a).


Eligible Securities shall mean the securities held by BONYM as “Collateral” in
the “Account” (as those terms are defined in the Control Agreement) and the
categories of which are described on Schedule 1 attached thereto, as the same
shall be amended upon the mutual agreement of Borrower and Lender.


Event of Default shall have the meaning set forth in Section 12.


Facility Amount shall mean Two Hundred Fifty Million Dollars ($250,000,000.00).


FOCUS Report shall mean each Financial and Operational Combined Uniform Single
(FOCUS) Report (Securities and Exchange Commission form X-17A-5).

5652985

--------------------------------------------------------------------------------





LIBOR Rate shall mean the one-month LIBOR rate quoted by Lender from Reuters
Screen LIBOR01 Page or any successor thereto, which shall be that one-month
LIBOR rate in effect two (2) New York Banking Days prior to the first day of
each month, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation, such rate rounded up to the
nearest one-sixteenth percent and such rate to be reset monthly on the first day
of each month.


New York Banking Day means any day (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.


Note shall mean the Amended and Restated Revolving Credit Note dated the date
hereof, executed by Borrower and payable to the order of Lender in the principal
amount of up to $250,000,000.00, in the form attached hereto and incorporated by
reference as Exhibit A.


Pledged Securities shall mean, collectively, at any time, Eligible Securities
described in any Collateral Summary(ies) or in which a security interest is
otherwise granted to Lender under any provision of the Collateral Pledge
Agreement; provided that Lender reserves the right at anytime to require
Borrower to substitute any Pledged Securities with replacement Pledged
Securities acceptable to Lender in its sole discretion if such Pledged
Securities have lost value as the result of market conditions.


Regulatory Capital shall mean “Net Capital” as calculated by Borrower, and set
forth on line 10 of the “Computation of Net Capital” section of Part II of each
monthly FOCUS Report of Borrower.


Termination Date shall mean the earlier of December 28, 2013, or the date on
which this Agreement is terminated pursuant to Section 12.


2.    Credit Facility. Borrower may request Advances and unless an Event of
Default has occurred and is continuing, Lender shall make the Advances so
requested, from time to time during the period from the date hereof until the
Termination Date. Interest shall accrue on each Advance as described in Section
6 below. Lender will refuse to make any requested Advance to Borrower that would
cause the aggregate principal amount of: (a) the Advances outstanding hereunder
to exceed the Facility Amount; or (b) the Advances outstanding hereunder to
exceed the limits set forth the Borrowing Base; provided that in no instance
shall the principal amount of the Advances exceed the amount permitted under any
applicable law, regulation, rule or direction of any applicable regulatory
authority. Borrower may, upon five (5) Banking Days' prior written notice to
Lender, terminate the credit facility hereunder at any time, or reduce the
Facility Amount from time to time; provided, however, that at no time shall the
Facility Amount be reduced to an amount less than the aggregate principal
balance of all outstanding Advances, and any such termination or reduction shall
be permanent and Borrower shall have no right to thereafter reinstate or
increase, as the case may be, the credit facility hereunder or the Facility
Amount


3.    Procedures for Advances. The following provisions shall govern certain
aspects of any Advance that Borrower may request under this Agreement:


(a)    Requests for Advances. Borrower may request an Advance by written notice
or by telephonic, facsimile or electronic notice. All requests for Advances
shall be directed to the individuals designated for such purpose by Lender from
time to time. Each request by Borrower for an Advance shall be accompanied by
further documents or information as required by Lender, including but not
limited to, documents that evidence that the applicable Pledged Securities have
been assigned or transferred to Borrower and that Borrower is the current owner
of such Pledged Securities, and that such Pledged Securities have been delivered
to Lender, or are in the possession of or registered in the name of The
Depository Trust Company or other clearing corporation or a custodian bank or
nominee thereof (including BONYM).


(b)    Authorized Persons. Upon request, Borrower shall provide Lender with the
names, titles and signatures of all individuals designated by Borrower to
request Advances under this Agreement Borrower shall immediately

5652985                            - 2 -

--------------------------------------------------------------------------------



notify Lender if any designated individuals of Borrower are no longer employed
by Borrower, or are no longer authorized to request Advances under this
Agreement; and if any new and/or additional individuals are designated by
Borrower to request Advances under this Agreement.


(c)    Disbursements. Lender shall disburse the amount of each Advance by
crediting the amount of that Advance to deposit account no. 150250032516
maintained by Borrower at Lender or by the transfer of immediately available
funds, or otherwise, all as instructed by Borrower in its request for the
Advance.


4.    The Note. Borrower's obligation to repay all Advances shall be evidenced
by the Note which shall be duly executed by Borrower and delivered to Lender.


5.    Payment of Principal and Prepayments. The unpaid principal balance of the
Note shall be due and payable in full on the Termination Date. Borrower may
prepay all or any part of the Note at any time, without premium or penalty, but
any voluntary prepayment must include interest on the amount prepaid.


6.    Interest. Borrower shall pay interest to Lender on the aggregate unpaid
principal amounts of each Advance from time to time outstanding at an annual
rate equal to the Applicable Margin plus the LIBOR Rate; provided that, if the
initial Advance priced at the LIBOR Rate occurs other than on the first day of
the month, the initial LIBOR Rate shall be that one-month LIBOR rate in effect
two (2) New York Banking Days prior to the date of the initial Advance priced at
the LIBOR Rate, which rate plus the Applicable Margin shall be in effect until
the first day of the following month. The amount of interest accrued on the Note
in each month shall be payable on the first Banking Day of the next month and
also on the Termination Date. After the Termination Date or during the
continuance of an Event of Default, Borrower shall pay interest to Lender on the
aggregate, unpaid principal amount of all Advances from time to time outstanding
at an annual rate equal to Two Percent (2%) over the applicable interest
rate(s). Borrower agrees to pay to Lender as additional interest hereunder, upon
demand, the amount of any increased cost or reduced rate of return applicable to
the Advances resulting from change or change in application to Lender of any
law, rule, regulation or direction of any regulatory agency, including without
limitation tax, duty, reserve (including, without limitation, any such item
imposed by the Board of Governors of the Federal Reserve System) or similar
requirement imposed on Lender, its assets or any deposits or credit extended by
or to Lender.


7.    Commitment Fee. From and including the date of this Agreement to but
excluding the Termination Date, Borrower shall pay a nonrefundable commitment
fee as described in Exhibit C attached hereto.


8.    Payments. All payments under the Note shall be made in immediately
available funds, by debiting a deposit account of Borrower at Lender, by wire
transfer or otherwise. All payments by Borrower and all proceeds of any Pledged
Securities that are foreclosed on by Lender shall be applied first to costs of
collection, next to any other amounts owed under Section 13 below, next to
accrued interest on the Note and finally to the principal balance of the Note.
If any payment of principal of or interest on the Note, or any amount payable
under Section 13 below, becomes due and payable on a day which is not a Banking
Day, such payment shall be made on the next succeeding Banking Day and such
extension of time shall in such case be included in computing interest in
connection with such payment.


9.    Security.


(a)    Upon any request for an Advance, Borrower will simultaneously deliver to
Lender a summary of the Pledged Securities in form and substance satisfactory to
Lender (a “Collateral Summary”), which shall identify the Pledged Securities,
shall include the values of such Pledged Securities (as initially determined by
Borrower), and which shall be sufficient to enable Lender to objectively
determine the identity of the Pledged Securities. The total value of the Pledged
Securities as summarized shall be such that the aggregate principal amount of
the Advances, before and after giving effect to the requested Advance, shall not
exceed the Borrowing Base. By requesting an Advance, Borrower shall be deemed to
represent and covenant that the summarized Pledged Securities are held by
Borrower, free and clear of any lien, claim or encumbrance other than any
security interest in favor of Lender.



5652985                            - 3 -

--------------------------------------------------------------------------------



(b)    Borrower agrees that in all instances the total value of the Pledged
Securities will be sufficient to support the outstanding Advances. If a change
in market conditions or the status of an issuer reduces the total value of any
Pledged Securities below the level necessary to collateralize the Advances,
Borrower shall immediately either (i) pledge additional Pledged Securities
(acceptable to Lender in its sole discretion) sufficient to restore the total
value of the Pledged Securities to a level such that the Borrowing Base equals
or exceeds the aggregate amount of outstanding Advances, or (ii) pay the
Advances to the extent required to reduce the aggregate amount of outstanding
Advances to an amount not in excess of the Borrowing Base.


(c)    The security interests granted by Borrower to Lender and Borrower's
duties with respect thereto are set forth in more detail in the Amended and
Restated Collateral Pledge Agreement dated as of the date hereof (the
“Collateral Pledge Agreement”).


10.    Minimum Regulatory Capital. Borrower shall at all times have Regulatory
Capital of at least $120,000,000 and shall have fifteen (15) days from the date
of receipt of any FOCUS Report which indicates that there is a violation of this
covenant to cure such violation; provided however no cure period shall exist if
any such violation is the direct result of a decrease in total ownership equity
(as reflected in Part II, line 30 of the “Statement of Financial Condition
Liabilities and Equity” section of any such FOCUS Report); and provided further,
that Borrower shall not be required to maintain said minimum Regulatory Capital
requirement on any day if and to the extent Borrower's securities underwriting
commitments cause Borrower to have Regulatory Capital of less than said minimum
Regulatory Capital requirement on or as of such day, so long as the total number
of such days when Regulatory Capital is less than said minimum Regulatory
Capital requirement does not exceed twenty (20) cumulative days in any single
fiscal year of Borrower.


11.    Conditions Precedent to Advances. In addition to requirements for the
making of any Advance set forth elsewhere in this Agreement, and without
limiting the discretion of Lender to make or refuse to make any Advance, Lender
shall not make any Advance hereunder unless and until Lender has received all of
the following, in form and substance satisfactory to Lender:


(a)    this Agreement, the Note, the Collateral Pledge Agreement, and the
Control Agreement (collectively, the “Credit Documents”), all properly executed;


(b)    the following organizational information of Borrower: (i) a copy of the
resolutions adopted by the board of directors of Borrower, authorizing the
execution, delivery and performance of the Credit Documents and certified by the
Secretary of Borrower; (ii) copies of the Certificate of Incorporation and
By-Laws of Borrower, certified by its Secretary as being true and correct copies
thereof; (iii) a certificate signed by the Secretary of Borrower as to the
incumbency and signature of the person or persons authorized to execute and
deliver the Credit Documents and all other documents referred to in this
Agreement and make requests for advances hereunder; and (iv) a certificate of
good standing issued by the Delaware Secretary of State;


(c)    an opinion of counsel from Faegre Baker Daniels LLP, counsel for
Borrower;


(d)    payment to Lender of the Work Fee as described in Exhibit C attached
hereto; and


(e)    such other documents and information as reasonably requested by Lender.


12.    Events of Default; Remedies. The occurrence of any one of the following
shall constitute a default (each an “Event of Default”) by Borrower under this
Agreement: (a) if Borrower shall fail to pay any (i) principal amount of any
Advance, when due and payable, or declared due and payable, or (ii) interest on
any Advance within five (5) days after the date on which such payment of
interest shall become due and payable, or declared due and payable; (b) if
Borrower shall fail to pledge additional Pledged Securities as required under
Section 9(b) above; (c) if Borrower shall default in the performance or
observance of any other of its obligations under this Agreement or any of the
other Credit Documents, and such default shall remain uncured for a period of
fifteen (15) days after notice from Lender; (d) if any representation, warranty,
statement, report or certificate made or delivered by Borrower, or

5652985                            - 4 -

--------------------------------------------------------------------------------



any of its officers, employees or agents, to Lender is not true and correct in
any material respect when made or deemed made; (e) If Borrower shall (i) become
insolvent, (ii) not be paying its debts generally as such debts become due,
(iii) make an assignment for the benefit of creditors or cause or suffer any of
their respective assets to come within the possession of any receiver, trustee
or custodian, (iv) have a petition filed by or against Borrower under the
Bankruptcy Reform Act of 1978, as amended, or any similar law or regulation, (v)
have any of its assets attached, seized or levied upon, or (vi) otherwise become
the subject of any insolvency or creditor enforcement proceedings, provided
however, that any involuntary petition or other proceeding against Borrower
shall not be an Event of Default unless an order for relief is entered or such
proceeding remains undismissed for at least sixty (60) days; (f) if Borrower or
Piper Jaffray Companies (“PJC”) shall default in the payment, when due, whether
by acceleration or otherwise, of any indebtedness of Borrower or PJC in excess
of $1,000,000, and such default is declared and is not cured within the time, if
any, specified therefore in any agreement governing the same, or any event or
condition shall occur which results in the acceleration of the maturity of any
such Indebtedness of Borrower or PJC; (g) if one or more judgments or decrees
shall be entered against Borrower involving, individually, or in the aggregate,
a liability of $1,000,000 or more and such judgments or decrees shall not have
been satisfied, vacated, discharged or stayed pending appeal within thirty (30)
days after the entry thereof; or (h) if this Agreement, the Note, or any other
Credit Documents executed by Borrower at any time after their respective
execution and delivery, shall cease to be in full force and effect, shall be
declared null and void, shall be revoked or terminated or shall be subject to
any contest by Borrower as to their validity and/or enforceability, for any
reason, or if Borrower shall for any reason deny any further liability to Lender
hereunder and thereunder. Upon the occurrence and during the continuance of any
Event of Default, Borrower may not request any Advance under this Agreement,
Lender may then forthwith cease making Advances to or for the benefit of
Borrower under this Agreement without any notice to Borrower, and Lender may
terminate this Agreement; provided that this Agreement shall automatically
terminate, and all amounts Borrower owes Lender hereunder and under the Note
shall become due, without any notice should an order for relief be entered with
respect to Borrower under the United States Bankruptcy Code. Upon an Event of
Default, with notice by Lender to or demand by Lender of Borrower, Lender may
declare all Advances to be immediately due and payable. Lender, in its sole
discretion, upon the occurrence of and during the continuance of an Event of
Default may exercise one or more of the rights and remedies accruing to Lender
under this Agreement or the other Credit Documents, and/or applicable law upon
default by Borrower, including, without limitation, the right to set off and/or
reduce to cash and apply to the payment of any of Borrower's obligations, any
monies, reserves, deposits, certificates of deposit, deposit accounts and
interest and dividends thereon, securities, investment property, cash and other
property in the possession of or under the control of Lender or any of Lender's
affiliates.


13.    Fees and Expenses. Borrower agrees, whether or not any Advance is made
under this Agreement, to pay Lender upon demand for (a) all out-of-pocket costs
and expenses and all reasonable attorneys' fees incurred by Lender in connection
with the preparation, documentation, negotiation and/or execution of this
Agreement and the other Credit Documents, (b) all recording, filing and search
fees and expenses incurred by Lender in connection with this Agreement and the
other Credit Documents, (c) all out-of-pocket costs and expenses and all
reasonable attorneys' fees incurred by Lender in connection with (i) the
preparation, documentation, negotiation and execution of any amendment,
modification, extension, renewal or restatement of this Agreement and/or any
other Credit Document, and (ii) the preparation of any waiver or consent under
this Agreement and/or under any other Credit Document, and (d) if an Event of
Default occurs, all out-of-pocket costs and expenses and all reasonable
attorneys' fees incurred by Lender in connection with such Event of Default and
collection and other enforcement proceedings resulting therefrom. Borrower's
obligations under this Section 13 shall survive the Termination Date.


14.    Reporting Requirements and Inspections. Until the Termination Date and
thereafter until the Note and all other obligations of Borrower under this
Agreement are paid in full, in addition to the Collateral Summaries and other
information described in Section 8 above, Borrower will provide to Lender: (a)
at Lender's request, an updated, detailed list of the Pledged Securities; (b)
within ten (10) days after filing, copies of all monthly FOCUS Reports of
Borrower; (c) within ninety (90) days after the end of its fiscal year, audited
financial statements of Borrower, its parent and their subsidiaries which shall
include, but not be limited to, a balance sheet, income and expense statement
and statement of retained earnings; and (d) from time to time such other
information and reports as Lender may reasonably request. Borrower shall, at all
times, maintain accurate books and records covering all collateral subject

5652985                            - 5 -

--------------------------------------------------------------------------------



to the Collateral Pledge Agreement, and Lender shall have the right by or
through any of its representatives, attorneys or accountants to audit those
books and records, upon reasonable notice to Borrower.


15.    Miscellaneous. The following provisions shall also be applicable to
Borrower's obligations to Lender under this Agreement and the Note:


(a)    Amendments; Waivers. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by Lender and
Borrower, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No failure
on Lender's part to exercise, and no delay in Lender's exercising, any right
under this Agreement, the Note, the Collateral Pledge Agreement or any other
Credit Document shall operate as a waiver thereof; nor shall any single or any
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies provided in this
Agreement are cumulative and not exclusive of any remedies provided by law.


(b)    Governing Law; Binding Effect. This Agreement shall be deemed to be made
under and shall be governed by and construed in accordance with the internal
law, and not the law of conflicts, of the State of Minnesota. This Agreement
shall be binding on Borrower, its representatives, successors and assigns, and
shall inure to the benefit of, and be enforceable by, Lender, its successors,
transferees and assigns. Notwithstanding the foregoing, Borrower may not assign
or otherwise transfer any of its rights or delegate any of its obligations or
duties under this Agreement without the prior written consent of Lender.


(c)    Lender Records. Lender shall maintain records as to advances and payments
made, and interest accrued on, the Note, and said records shall be presumed
accurate until the contrary shall have been established.


(d)    Captions. The captions or headings in this Agreement are for convenience
only and in no way define, limit or describe the scope or intent of any
provision of this Agreement.


(e)    Regulations T and U. Borrower is subject to the provisions of Regulation
T promulgated by the Board of Governors of the Federal Reserve System and does
not extend or maintain credit to or for customers except in accordance with the
provisions of such Regulation T. Borrower is an “exempted borrower” as defined
by Regulation U. Upon request, Borrower shall provide to Bank a Certificate
confirming that Borrower is in compliance with the provisions of Regulation T
and U.


(f)    Compliance With Other Regulations: Borrower shall at all times comply
with all present and future laws, rules and regulations applicable to it in the
operation of its business, including but not limited to all rules and
regulations of the Securities and Exchange Commission, the National Association
of Securities Dealers, the Securities Investor Protection Corporation and any
self-regulatory organization of which Borrower is a member. Borrower shall
deliver to Bank, immediately upon its receipt or transmission thereof, any
notices to or from any such organization that Borrower is in violation of any
applicable net capital rule, including but not limited to Rule 15c3-1 of the
Securities and Exchange Commission.


(g)    Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, e-mail, telecopier or
similar writing) and shall be given to such party at its address or telecopier
number set forth on the signature pages hereof or such other address or
telecopier number as such party may hereafter specify. Each such notice, request
or other communication shall be effective (a) if given by telecopier, when such
telecopier is transmitted to the telecopier number specified in this Section and
the appropriate answerback is received, (b) if given by mail, 72 hours after
such communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (c) if given by any other means, when delivered at the
address specified in this Section.



5652985                            - 6 -

--------------------------------------------------------------------------------



(h)    Entire Agreement. The Credit Documents embody the entire agreement and
understanding between Lender and Borrower with respect to the subject matter
hereof, and supersede all prior agreements and understandings relating to the
subject matter hereof (including the Original Agreement).


(i)    Amendment and Restatement of Original Agreement. This Agreement amends,
restates and replaces the Original Agreement in its entirety.


16.    Termination. Unless terminated sooner by Lender pursuant to Section 12
above, this Agreement will terminate on the Termination Date.


17.    Consent to Jurisdiction; Waiver of Jury Trial. BORROWER HEREBY
IRREVOCABLY (a) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY MINNESOTA STATE
COURT SITTING IN THE COUNTY OF HENNEPIN, OR ANY UNITED STATES OF AMERICA COURT
SITTING IN THE DISTRICT OF MINNESOTA, AS LENDER MAY ELECT, IN ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY RELATED LOAN
DOCUMENT, (b) AGREES THAT ALL CLAIMS IN RESPECT TO SUCH SUIT, ACTION OR
PROCEEDING MAY BE HELD AND DETERMINED IN ANY OF SUCH COURTS, (c) WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH BORROWER MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT, (d) WAIVES ANY CLAIM THAT SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM
AND (e) WAIVES ALL RIGHTS OF ANY OTHER JURISDICTION WHICH BORROWER MAY NOW OR
HEREAFTER HAVE BY REASON OF ITS PRESENT OR SUBSEQUENT DOMICILES. BORROWER AND
LENDER HEREBY IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
ACTION IN WHICH BORROWER AND LENDER ARE PARTIES RELATING TO OR ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED LOAN DOCUMENTS.


IN WITNESS WHEREOF, Lender and Borrower have caused this Agreement to be duly
executed by their duly authorized officers as of the date first written
hereinabove.








[SIGNATURES ON FOLLOWING PAGE]

5652985                            - 7 -

--------------------------------------------------------------------------------





SIGNATURE PAGE-
AMENDED AND RESTATED LOAN AGREEMENT








Borrower:


PIPER JAFFRAY & CO.
        
By: /s/ Debbra L. Schoneman                    
Debbra L. Schoneman, Chief Financial Officer




By: /s/ Timothy L. Carter                            
Timothy L. Carter, Treasurer


800 Nicollet Mall (J09S04)
Minneapolis, Minnesota 55402
Attention: Treasury
(612) 303-1316 (FAX)
firmfund@pjc.com (e-mail)








Lender:


U.S. BANK NATIONAL ASSOCIATION


By: /s/ Katherine R. Miller            
Name: Katherine R. Miller                        
Title: Sr. Vice President                


One US Bank Plaza (Mail Code SL-MO-T12B)
St. Louis, Missouri 63101
Attention: Securities Industry and Investment Management     
Division
(314) 418-2618 (FAX)



5652985                            - 8 -

--------------------------------------------------------------------------------





Exhibit A


(Form of Note)


AMENDED AND RESTATED REVOLVING CREDIT NOTE


$250,000,000.00     December 28, 2012


FOR THE VALUE RECEIVED, the undersigned, PIPER JAFFRAY & CO., a Delaware
corporation (“Borrower”), hereby unconditionally promises to pay, to the order
of U.S. BANK NATIONAL ASSOCIATION, a national banking association (“Lender”), on
the Termination Date (as defined in the Amended and Restated Loan Agreement
between Lender and Borrower dated of even date herewith, as the same may from
time to time be amended [the “Loan Agreement”; all capitalized terms not
otherwise defined shall have the meanings ascribed to them in the Loan
Agreement]), the principal amount of Two Hundred Fifty Million Dollars
($250,000,000.00) or, if less, the aggregate unpaid principal amount of all
Advances made by Lender to Borrower and evidenced by this Amended and Restated
Revolving Credit Note (this “Note”), which amount may be borrowed, paid,
reborrowed and repaid, in whole or in part, subject to the terms of this Note
and the Loan Agreement.


Borrower further promises to pay to the order of Lender interest on the
principal amount from time to time outstanding under this Note at the applicable
interest rate(s) and at the times described in the Loan Agreement. In addition,
if Borrower fails to make any payment of interest on this Note within five (5)
days when due, Borrower promises to pay to the order of Lender on demand a late
fee in an amount equal to Five Percent (5%) of each late payment. All payments
received by Lender shall be applied first to the payment of billed and unpaid
late fees and the costs and expenses hereinafter described, next to billed and
unpaid interest hereon, and the remainder to principal. Interest shall be
computed on the basis of a year consisting of 360 days and paid for actual days
elapsed.


This Note shall evidence all Advances made by Lender to Borrower under the Loan
Agreement, reference to which is made for certain terms and provisions which
affect this Note. Lender may record the date and amount of all loans and all
payments of principal and interest hereunder in the records it maintains with
respect thereto. The books and records of Lender hereof showing the account
between Lender hereof and Borrower shall be admissible in evidence in any action
or proceeding and shall constitute prima facie proof of the items therein set
forth.


All required payments shall be made in immediately available funds in lawful
money of the United States of America at the office of Lender situated at One US
Bank Plaza, 7th Street & Washington Avenue, St. Louis, Missouri 63101, or at
such other place as the holder may designate in writing. The acceptance by
Lender of any principal or interest due after the date it is due as described
above shall not be held to establish a custom or waive any rights of Lender to
enforce prompt payment of any other principal or interest payments or otherwise.


Borrower has the right to prepay this Note in whole or in part at any time
without penalty or premium.


Borrower agrees to pay to Lender, upon demand by Lender, all reasonable costs,
charges and expenses (including, without limitation the reasonable fees and
expenses of any attorney retained by Lender) incurred by Lender in connection
with (a) the collection or enforcement of Borrower's liabilities and obligations
under this Note, and/or (b) any litigation, contest, dispute or other proceeding
(whether instituted by Lender, Borrower or any other person or entity) in any
way relating to Borrower's liabilities and obligations hereunder. Borrower's
obligations, as aforesaid, shall survive payment of this Note.


Presentment, demand for payment, protest and notice of dishonor and of protest
are hereby severally waived by all parties hereto, whether as maker, endorser or
guarantor to Lender.


In addition to and not in limitation of all rights of offset that Lender or any
other holder of this Note may have under applicable law, Lender or such other
holder of this Note shall, have the right to appropriate and apply to the

5652985

--------------------------------------------------------------------------------



payment of this Note any and all balances, credits, deposits, accounts or moneys
of the Borrower then or thereafter with Lender or other holder.


This Note shall be governed by and construed in accordance with the laws of the
State of Minnesota.




This Note amends, restates and replaces the Revolving Credit Note (Broker-Dealer
VRDN Facility) dated September 30, 2008, and is not a novation thereof.






Borrower:


PIPER JAFFRAY & CO.


By:                                                
Debbra L. Schoneman, Chief Financial Officer




By:                                                
Timothy L. Carter, Treasurer



5652985                            - 2 -

--------------------------------------------------------------------------------



Exhibit B


(Borrowing Base)




See page 1 of Schedule 1 (Schedule of Eligible Securities) to the Control
Agreement for list of Eligible Securities and applicable advance rates.





5652985

--------------------------------------------------------------------------------





Exhibit C


(Pricing and Fees)




Applicable Margin shall have the meaning set forth in the letter agreement dated
December 28, 2012, executed by Lender and Borrower (the “Pricing Letter”).


Commitment Fee shall have the meaning set forth in the Pricing Letter.


Advisory Fee shall have the meaning set forth in the Pricing Letter.



5652985